Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites that the boss portion being more rigid than a connection portion.  Based on the inspection, the Office considers that this rigidity is caused by the larger diameter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant provided prior art WO2015068308 to Nagata.
In Reference to Claim 1
Nagata discloses a scroll compressor comprising: a scroll compression element including a movable scroll (Fig. 1, 2); a drive shaft (Fig. 1, 10) configured to allow the movable scroll to rotate; 5a boss portion (Fig. 2, 2c) connected to a back surface of the movable scroll, the boss portion being configured to rotatably support an upper end portion of the drive shaft (Fig. 1, 10), and the upper end of the drive shaft being configured as an eccentric shaft portion (Fig. 1, 10a); and a sliding bearing (Fig. 2, 5a) provided between the boss portion and the eccentric shaft portion, an axially central portion (Fig. 1, annotated by the examiner) of the boss portion being more rigid than a connection 10portion (Fig. 2, annotated by the examiner) of the boss portion connected to the movable scroll, the boss portion being shaped so that the central portion projects outward. (As showed in Fig. 2)

    PNG
    media_image1.png
    453
    592
    media_image1.png
    Greyscale

In Reference to Claim 2
Nagata discloses the central portion of the boss portion is more rigid than a distal end portion of the 15boss portion. (As showed in Fig. 2, the central portion which is covered by 5b has a larger diameter, therefore, it is more rigid)
In Reference to Claim 3
Nagata discloses the central portion of the boss portion is thicker than the connection portion of the boss portion (As showed in Fig. 2)
In Reference to Claim 4
Nagata discloses the central portion of the boss portion is thicker than the connection portion of the boss portion (As showed in Fig. 2)
In Reference to Claim 5
Nagata discloses the central portion of the boss portion has an inner portion made of a first material (Nagata discloses the material of the scroll can be aluminum, the rigidity is 26 GPa), and the connection portion of the boss portion is made of the first material, and an outer portion made of a second material (Nagata discloses the material of the cylinder 5b is iron, the rigidity is 82 GPa) that is more rigid than the first 1DK-US215684 material.
In Reference to Claim 6
Nagata discloses the central portion of the boss portion has an inner portion made of a first material (Nagata discloses the material of the scroll can be aluminum, the rigidity is 26 GPa), and the connection portion of the boss portion is made of the first material, and an outer portion made of a second material (Nagata discloses the material of the cylinder 5b is iron, the rigidity is 82 GPa) that is more rigid than the first 1DK-US215684 material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata in view of US Patent Publication 2015/0147214 to Nagahara et al (Nagahara).
In Reference to Claims 7-10
Nagata discloses the scroll compressor comprising the driving shaft.
Nagata does not teach a recess at the end of the driving shaft.
Nagahara teaches an end portion of the eccentric shaft portion has a recess (Fig. 2, 58)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Nagata to incorporate teachings from  Nagahara.  Doing so, would result in a recess being formed on the end surface of the shaft.  Both inventions of Nagata and Nagahara comprises a hollow shaft configured to deliver the lubricant oil, Nagahara teaches a method of improving lubricant supplying (Paragraph 71).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/11/2022